Howe, J.
The defendant has appealed from a judgment by which he was sentenced to imprisonment at hard labor for the crime of forgery. The only point presented is by a bill of exceptions to the *15action of the judge below in sustaining a challenge for cause made ay the State to a juror who did not understand the English language, hut only German.
We do not think the court erred in excluding such a juror, and we find it difficult to imagine of what right or privilege the prisoner was deprived by such a ruling.
It is insisted oy counsel that the juror was a qualified and registered voter, and, as such, a qualified juror; and that, therefore, the prisoner was entitled to have him sit upon the the trial of this cause. It must be remembered, however, that, while all jurors must be qualified electors, all qualified electors are not necessarily qualified jurors in a particular case. A challenge for cause may exclude many jurors, otherwise embraced in the general terms of the law. Thus, a qualified elector may be challenged propter affectum, by reason of some supposed relationship, bias, or partiality, or previous formation and expression of opinion. A qualified elector may be challenged propter defectum, as if he be an idiot or lunatic, though not interdicted; or if he be laboring under an attack of mania a potu-, or if he be blind, in a case requiring an inspection of writings; or if he be deaf, or deaf and dumb. This right to challenge for cause does not spring from any especial provision of law, but from the general rule that the method of trial shall be according to the common law. R. S. 1870, § 976; Archbold, vol. 1, p. 548
Now a person who only understands German, and does not understand English, is no more capable of sitting as a juror in the First District Court of New Orleans, where the proceedings are conducted entirely in English, than if he were deaf and dumb. The accused might desire him, it is true; for -such a juror would always be bound to acquit, inasmuch as he could never be satisfied beyond a reasonable doubt of the guilt of the accused; but this very desire, if founded on such a reason, is one that can not properly be gratified. The State has some rights in a criminal court; and among them is certainly the right to have a jury composed of men who understand the language in which are conducted those proceedings by which, against the presumption of innocence, she seeks to establish a conviction of guilt.
The juror in this case had, it is true, the general qualifications named in the law. R. S. 1870, § 2125. lie was “ a duly qualified elector.” He was properly summoned and was bound to appear. But this does not deprive the State of the right to challenge for the cause assigned in this case, any more than in a case where a juror is a deaf mute. The right springs from the necessity of things and the general rule that the proceedings in criminal courts of this State shall be according to the common law
The case of Gay v. Ardry, 14 La. 288, a civil case, can not control the right of the State in a criminal prosecution.
*16We may observe that tlie statute, now in force relative to juries, seems to recognize the want of ability to understand the proceedings, from whatever cause, as an exemption, by exempting persons “ who may be infirm or inccvpdble of rendering such services.” R. S. 1870, § 2126. It is true that a reason for exemption is no ground for challenge, § 2131, but it is likely that the judge might have excused this juror without giving the prisoner any right to complain.
Judgment affirmed Rehearins refused.